Title: From Thomas Jefferson to John Laval, 16 August 1823
From: Jefferson, Thomas
To: Laval, John


Sir
Monto
Aug. 16. 23
There is a book which I am extremely anxious to get entitled ‘A view of the system of educn in the schools & Universities of Scotland with an Appendix Etc by Russel. Edinburgh 1822.’  it would be of the greatest service to me in preparing the regulns for our University, now nearly compleated. if to be had in Philadelphia I must pray you to get it for me, or, if not there and to be had either in N.Y. Boston or Baltimore or any where else where you have a correspdt you would greatly oblige me by procuring it for me. wherever to be had your correspdt may address it to me by mail.Can you inform me if there has ever been published a 2d English edition of Tracy’s political economy, the 1st edn was publd by Millegan of George town. if there is a 2d I shall be glad to recieve itI owe something under 5.D. to Abner Kneeland of Philade for his Gr. & Eng. testament for which I subscribed. I inclose you 10.D. and have taken the liberty to inform him that you will pay my sbscrptn to him. the balance may cover the costs of the books now requested of you or stand in acct. Accept my frdly salutnsTh:J.